McCLELLAN, J.
(dissenting). — My Brothers err, in my opinion, in tbeir conclusion that there was no evidence adduced on tbe trial from which the jury might infer that tbe demand sued on.should become due when defendant was able to pay. If such an inference was open to adoption by the jury, then charges 7 to 10, inclusive, should have been given as requested by defendant, and their refusal was. error to reverse. There can be no doubting the proposition that the actor on a money demand has tbe burden to show that bis demand was due at tbe time be instituted his action. In this instance, it was, in my judgment, open to tbe jury to find from tbe evidence that tbe loan should become due when Dube was able to pay. This is demonstrable, I think, by the two quotations from tbe testimony offered for tbe plaintiff. The first: “When did that (having reference to tbe sums loaned defendant by *480tbje plaintiff) mature, Mr. Young, and become due? A. It matured at such time as he severed bis connection —bis agreement was to pay so much out of bis salary; that was to bear interest from tbe dates of tbe advancements. Q. You say it became due from tbe date be severed bis connection with the Southern Hardware & Supply Company. A. That is supposed to be tbe date.” Tbe witness then testified as follows: “That was on tbe 15th of March, 1907, and then all this money was due.” This testimony, alone, denies tbe application of tbe presumption to which my Brothers give approval.
Tbe witness Young further testified: “Q. Mr. Young, what was tbe agrément between you and Mr. Duke as to tbe payment of this amount? A. At tbe time be got tbe loan? Q. What length of time allowed him? A. He was to pay a certain amount out of his salary. Q. What pro rata? A. No special agreement as to any particular amount, certain amount. Q. He was to pay it back as be was able out of bis salary? A. As be was able to pay, tbe assumption being — (here interrupted by counsel with, “I don’t want any assumption).” To me it appears obvious that these were jury questions: Whether such an agreement was made to pay when able, or to pay out of bis salary when able; and whether such agreement attended tbe loan or tbe arrangements for it.
Kraus v. Torrey, 146 Ala. 548, 40 South. 956, is a direct authority in favor of tbe validity of a condition to pay “when able.” — See, also, 1 Randolph’s Com. Paper', § 111, and authorities in notes.
Tbe judgment should, in my opinion,' be reversed.
Justice Anderson concurs in tbe views of tbe writer.